252 F.2d 638
102 U.S.App.D.C. 257
Joseph Harold McGIRR, Appellant,v.UNITED STATES of America, Appellee.
No. 14217.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 21, 1958.Decided Feb. 6, 1958.

Appeal from the United States District Court for the District of Columbia; Bolitha J. Laws, Chief Judge.
Mr. Norman E. Jorgensen, Washington, D.C., with whom Mr. Seymour Krieger, Washington, D.C.  (both appointed by this Court), was on the brief, for appellant.
Mr. Carl W. Belcher, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Lewis Carroll, Asst. U.S. Atty., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of transporting in interstate commerce a motor vehicle known to be stolen, in violation of 18 U.S.C. 2312, and was committed to the custody of the Attorney General under the Federal Youth Corrections Act, 18 U.S.C. 5010(b).  We find no error affecting substantial rights.


2
Affirmed.